Per Curiam.
The relators obtained a rule to show cause why a writ of mandamus should not issue commanding William T. Kaltenbach, building inspector of the city of Elizabeth, to issue to the relators a permit to erect an apartment-house on premises in said city known as 554-560 Westminster avenue, containing -a frontage of one hundred feet and a depth of two hundred and thirty feet.
The record shows that the relators had complied with the building ordinances and regulations requisite to the obtaining of the permit applied for, but that the permit was refused solely because the construction of an apartment-house would be in violation of a zoning ordinance of the city, and that permission to erect an apartment-house on the premises had been denied by the board of adjustment appointed in pursuance of the. supplement to the Zoning act of 1917, approved March 11, 1924. The case is controlled by that of *693Union Development Co. v. Kaltenbach, 3 N. J. Mis. R. 341. There is no disputed facts in the present ease.
A peremptory writ of mandamus will therefore be awarded, with costs.